Opinion issued April 2, 2013




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-13-00162-CV
                           ———————————
                       PEGGY PALMGREN, Appellant
                                        V.
                 DOW CORNING CORPORATION, Appellee



                    On Appeal from the 61st District Court
                            Harris County, Texas
                     Trial Court Cause No. 1992-24935IA


                         MEMORANDUM OPINION

      Appellant has filed an unopposed motion to dismiss the appeal. See TEX. R.

APP. P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).

Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss all other pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.




                                        2